Citation Nr: 0114159	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-05 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date prior to June 13, 1994 
for service connection for residuals, back injury, with 
degenerative joint disease, lumbar spine, with associated 
disc and sciatic disease, for purposes of accrued benefits.  

2.  Entitlement to an effective date prior to June 13, 1994 
for a total disability rating based on individual 
unemployability due to service-connected disabilities, for 
purposes of accrued benefits.  

3.  Entitlement to an effective date prior to June 13, 1994 
for special monthly compensation under 38 U.S.C.A. § 1114(s) 
(West 1991), for purposes of accrued benefits.  


REPRESENTATION

Claimant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active duty service from December 1950 to 
September 1952.  The veteran died on February [redacted], 
1996.  The claimant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
North Little Rock, Arkansas Department of Veterans Affairs 
(VA) Regional Office (RO), which implemented June 1999 Board 
decision.  In the July 1999 rating decision, RO rated the 
veteran's back disability as 60 percent disabling, for 
purposes of accrued benefits, and assigned an effective date 
for service connection of June 13, 1994; assigned an 
effective date of June 13, 1994 for total disability rating 
based on individual unemployability (TDIU), for purposes of 
accrued benefits; and assigned an effective date of June 13, 
1994 for special monthly compensation under 38 U.S.C.A. 
§ 1114(s), for purposes of accrued benefits.  The claimant 
has appealed the issues of entitlement to effective dates 
prior to June 13, 1994 for all three benefits.  


FINDINGS OF FACT

1.  On April 2, 1991, VA received the veteran's claim of 
entitlement to service connection for a back disorder as a 
result of participation in combat.  

2.  In September 9, 1993, the RO denied a claim of 
entitlement to TDIU; there was no timely appeal to this 
decision and it became final.  

3.  There was no formal claim or written intent to file a 
claim for TDIU received between the RO's September 9, 1993 
denial of the claim for TDIU and June 13, 1994, the date the 
VA received the veteran's claim of entitlement to TDIU.

4.  The veteran died on February [redacted], 1996.  

5.  In its June 1999 decision, the Board granted service 
connection for a back disorder for the purpose of accrued 
benefits and TDIU based on the service-connected back 
disorder, for accrued benefits purposes.

6.  In a July 1999 decision, the RO rated the veteran's back 
disorder as 60 percent disabling for the purpose of accrued 
benefits with an effective date of June 13, 1994; assigned an 
effective date for TDIU of June 13, 1994; and awarded special 
monthly compensation for the purpose of accrued benefits 
under 38 U.S.C.A. § 1114(s), with an effective date of June 
13, 1994.  

7.  The claimant was paid accrued benefits at the 60 percent 
rate for the veteran's service-connected back disorder for 
the period from June 13, 1994, to February [redacted], 1996, the date 
of the veteran's death.  She appealed for an earlier 
effective date for the grant of the accrued benefits.

8.  The evidence establishes that the April 1991 claim by the 
veteran for service connection for a back disorder was still 
pending at his death and that the award of service connection 
for that condition at the 60 percent rate was due and payable 
effective February [redacted], 1994, no more than 2 years prior to 
the date of death.

9.  The evidence establishes that effective February [redacted], 
1994, the veteran's service-connected disabilities rendered 
him unable to secure and follow a substantially gainful 
occupation.  


CONCLUSIONS OF LAW

1.  Service connection for residuals, back injury, with 
degenerative joint disease, lumbar spine, with associated 
disc and sciatic disease, for purposes of accrued benefits at 
the 60 percent rate, effective February [redacted], 1994, and no 
earlier, for purposes of accrued benefits, is warranted.  
38 U.S.C.A. §§ 5110, 5121 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.114, 3.160, 3.400, 3.1000 (2000).  

2.  An award of TDIU for the purposes of accrued benefits, 
effective February [redacted], 1994 and no earlier, is warranted.  
38 U.S.C.A. §§ 5110, 5121 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.340, 3.341, 3.400, 3.1000, 4.16, 4.18 
(2000).

3.  Special monthly compensation under 38 U.S.C.A. § 1114(s), 
for purposes of accrued benefits, effective February [redacted], 1994 
and no earlier, is warranted.  38 U.S.C.A. §§ 5110, 5121 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.400, 
3.401, 3.1000 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The Board finds that VA's duties have been 
fulfilled.  The claimant and her representative were notified 
in the February 2000 statement of the case of the applicable 
criteria and the evidence needed to substantiate the claims.  
Additionally, the claimant has not referenced any unobtained 
evidence that might aid her claims or that might be pertinent 
to the bases of the denials of the claims.  The RO has 
requested and obtained service medical records from the 
National Personnel Records Center and has obtained a great 
deal of VA and non-VA medical evidence.    

The veteran died on February [redacted], 1996.  At the time of his 
death, the veteran had a claim pending for total disability 
rating based on individual unemployability (TDIU), which in 
June 1999 the Board determined was inextricably intertwined 
with a claim for service connection for a back disorder.  The 
RO determined that the Board's grant of service connection 
for the veteran's back disorder, and TDIU based on this 
disability, resulted in eligibility for special monthly 
compensation under 38 U.S.C.A. § 1114(s).  The RO assigned an 
effective date of June 13, 1994, the date of receipt of the 
veteran's claim for TDIU, as the effective date for the grant 
of all these awards.  The claimant contends that effective 
dates prior to June 13, 1994 are warranted for service 
connection for the veteran's residuals, back injury, with 
degenerative joint disease, lumbar spine, with associated 
disc and sciatic disease, for TDIU, and for special monthly 
compensation under 38 U.S.C.A. § 1114(s), with all claims for 
the purpose of accrued benefits.  

Applicable law and regulations stated that upon the death of 
a veteran, any accrued benefits, when due and unpaid for a 
period not to exceed 2 years, are payable to the veteran's 
spouse.  38 U.S.C.A. § 5121(a)(2) (West Supp. 2000); 38 
C.F.R. § 3.1000(a) (1) (2000).  Accrued benefits are defined 
as periodic monetary benefits (other than insurance and 
servicemen's indemnity) provided by laws administered by the 
Secretary of VA, to which an individual was entitled at death 
under existing ratings or decision, or those based on 
evidence in the file at the date of death.  38 U.S.C.A. § 
5121 (West Supp. 2000).  Thus, a surviving spouse may claim 
accrued benefits by asserting the veteran's entitlement to 
certain periodic monetary benefits.  Lathan v. Brown, 7 Vet. 
App. 42, 52 (1994); Zevalkink v. Brown, 6 Vet. App. 483, 490- 
91 (1994), aff'd 102 F.3d 1236 (Fed. Cir. 1996), cert. denied 
117 S.Ct. 2478 (1997).  In other words, because the 
claimant's claim is derivative of the veteran's claim that 
was pending at the time of his death, her entitlement is 
limited to the entitlement arising from the veteran's claim.  
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  One 
category of accrued benefits, the type claimed here, is VA 
compensation due to a veteran at the date of the veteran's 
death by virtue of the veteran's entitlement to an earlier 
effective date for the award of such compensation.  

I.  Earlier Effective Date-Service Connection-Back Disorder

In April 1991, the veteran filed a claim for TDIU as a result 
of his kidney and back disorders.  In support of this claim, 
the veteran submitted a January 1991 VAMC evaluation it was 
noted that he reported that he injured his back during 
service in Korea when he was knocked off a pole by an 
artillery shell.  However, at that time, the RO only 
addressed the issue of TDIU, which was denied by the RO in 
September 1993.  In June 1999, the Board determined that 
service connection for a back disorder was warranted.  In 
July 1999, the RO rated the veteran's back disability as 60 
percent disabling, for purposes of accrued benefits, and 
assigned an effective date for service connection of June 13, 
1994, the date of receipt of the veteran's claim for TDIU.

The claimant contends that the proper effective date for the 
award of service connection for the back disorder should be 
1956 when the veteran was discharged from service.

The Board notes that 38 U.S.C.A. § 5121(a) was amended in 
1996 by Pub. L. No. 104-275 to provide for payment of accrued 
benefits for a period not to exceed 2 years prior to the 
death of the individual entitled to receive periodic monetary 
benefits.  (Prior to this time, payment was not to exceed one 
year prior to death.)  The VA General Counsel has held that 
the amended version of Section 5121(a) applies to claims for 
accrued benefits based on deaths that occurred prior to the 
October 9, 1996, date of enactment of the amendment to the 
statute that were not finally decided prior to that date.  
VAOPGCPREC 16-97, 62 Fed. Reg. 37,954 (1997).  That is the 
case here. 

The Board initially notes that the claimant properly filed an 
application for accrued benefits within one year after the 
date of the veteran's death.  See 38 C.F.R. § 3.1000 (c) 
(2000).  In analyzing the claim for an effective date earlier 
than June 13, 1994, for service-connected back disorder for 
purposes of accrued benefits, the Board observes that accrued 
benefits may be paid to a spouse for a period not to exceed 2 
years prior to the veteran's death if he was entitled to 
periodic monetary benefits at death under existing ratings or 
decisions, or based on evidence on file at the date of death. 
38 C.F.R. § 3.1000 (a) (2000).  In short, accrued benefits 
may only be paid for a period not to exceed 2 years.  38 
U.S.C.A. § 5121(a) (West 1991 & Supp. 2000).  See McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994) (the payment of monetary 
benefits must be authorized by statute).  

In the present case, the veteran was not entitled to periodic 
monetary benefits at death based upon existing ratings or 
decisions.  However, in a June 1999 decision, the Board 
determined that a claim for service connection for a back 
disorder was pending at the time of the veteran's death and 
granted service connection for a back disorder based on 
evidence of record.  

Upon review, the record shows that in April 1991, the veteran 
submitted a claim for the service connection for a back 
disorder based on a claim of participation in combat in 
connection with his claim for TDIU.  TDIU was denied in a 
September 1993 rating decision and the veteran was notified 
of such; however, the issue of service connection for a back 
disorder was not adjudicated.  The Board notes that a claim 
for disability compensation may be considered a claim for 
pension, and vice versa, under the provisions of 38 C.F.R. § 
3.151(a).  Thus, the veteran's April 1991 claim for service 
connection for a back disorder was never finally adjudicated 
but remained in a pending status.  38 C.F.R. § 3.160.  Under 
38 C.F.R. § 3.400(b)(2)(i), the earliest date for which 
entitlement to a service connection for a back disorder could 
normally be granted is the date of receipt of the veteran's 
claim, April 2, 1991.  However, as previously set forth, this 
is claim is for accrued purposes only and the law and 
regulations pertaining to accrued benefits only allow payment 
for a period not to exceed 2 years.  38 U.S.C.A. § 5121(a) 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.1000 (2000).

Based upon the above findings, the Board concludes that 
accrued benefits for the service-connected back disorder may 
be paid to the claimant for a period of 2 years preceding the 
veteran's death because he was entitled to periodic monetary 
benefits based on evidence on file at the date of his death, 
i.e., February [redacted], 1994.  The Board acknowledges the 
claimant's contention that the veteran was entitled to the 
award of service connection for his back disorder during his 
lifetime; however, accrued benefits may not be awarded for a 
period greater than 2 years prior to the veteran's death.  

II.  Earlier Effective Date-TDIU

A review of the evidence shows that the RO denied a claim for 
TDIU on September 9, 1993.  There was no appeal, and the RO's 
decision became final.  See 38 U.S.C.A. § 7105(c).  This 
issue may not be relitigated based upon the same evidence, 
see Hazan v. Gober, 10 Vet. App. 511, 521 (1997).  On June 
13, 1994, VA received the veteran's claim of entitlement to 
TDIU.  Therefore, June 13, 1994 is the earliest record of a 
claim for TDIU following the RO's September 1993 final denial 
of the claim for TDIU, and it is the earliest date upon which 
VA may be considered to have received the veteran's formal 
claim for TDIU.  

The Board notes that the effective dates for TDIU grants are 
governed by the same laws and regulations which govern 
effective dates for increased ratings claims.  Under these 
provisions, the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the date of receipt of the claim.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  However, this case 
pertains to benefits for accrued purposes only.  Thus, in 
analyzing the claim for an effective date earlier than June 
13, 1994, accrued benefits may only be paid for a period not 
to exceed 2 years.  38 U.S.C.A. § 5121(a) (West 1991 & Supp. 
2000).  In most cases, this is determined to be the 2 years 
prior to the veteran's death.  See McTighe, 7 Vet. App. at 
30.  

As of September 9, 1993, the veteran was also service-
connected for residuals, left nephrectomy, evaluated as 60 
percent disabling, and malaria, evaluated as noncompensable.  
As indicated in the RO's July 1999 decision, the veteran's 
back disorder has been evaluated as 60 percent disabling.  In 
addition, in Part I, of this decision the Board determined 
that the correct effective date for service connection for 
his back disorder was February [redacted], 1994.  

Here, the Board notes that claimant has been awarded TDIU 
benefits for accrued purposes for the period of approximately 
20 months, from June 13, 1994 to February [redacted], 1996, the date 
of the veteran's death.  Thus, this issue here is entitlement 
to TDIU for the period from February [redacted], 1994 to June 12, 
1994 for accrued purposes.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more.  If the 
schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Factors to be considered are the veteran's education, 
employment history and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).

At issue is whether the veteran's service-connected 
disabilities, without consideration of any of his nonservice-
connected disabilities, precluded all forms of substantially 
gainful employment in the national economy which were 
consistent with his education and occupational experience and 
which would afford a living wage, at any time between 
February [redacted], 1994 and June 12, 1994.  As the veteran had two 
service-connected disabilities ratable at 40 percent or more, 
and therefore had a combined rating of at least 70 percent, 
the veteran met the minimum schedular requirements for TDIU 
during the time period in question, and TDIU may be granted 
if it is determined that his service-connected disabilities 
rendered him unemployable.  See 38 C.F.R. § 4.16(a).  

The Board further notes that evidence of record prior to 
veteran's June 13, 1994 claim for TDIU includes letters from 
prospective employers stating that they would not hire the 
veteran due to his back and/or kidney problems.  Based upon 
the foregoing, the Board concludes that accrued benefits for 
TDIU may be paid to the claimant for a period of 2 years 
preceding the veteran's death because the veteran was 
entitled to periodic monetary benefits based on evidence on 
file at the date of his death, i.e., effective February [redacted], 
1994.  The Board finds that accrued benefits may not be 
awarded for a period greater than 2 years prior to the 
veteran's death.  
 
III.  Earlier Effective Date-SMC

In June 1999, the Board granted TDIU for purposes of accrued 
benefits.  In its TDIU analysis, the Board determined that 
the TDIU issue was inextricably intertwined with the issue of 
service connection for a back disability.  The Board granted 
service connection for a back disability, which it determined 
rendered the veteran unemployable, and therefore met the 
criteria for TDIU.  In the July 1999 rating decision, the RO 
granted special monthly compensation at the rate as specified 
in 38 U.S.C.A. § 1114(s) (hereinafter "the S rate").  See 
Akles v. Derwinski, 1 Vet. App. 118, 121 (1991) (VA may be 
obliged to infer a claim for special monthly compensation 
where it may be applicable and even where the veteran does 
not place his eligibility at issue).  The RO noted that the 
criteria were met for special monthly compensation at the S 
rate because the Board had granted a total rating (TDIU) for 
the veteran's back disorder, and the veteran was also 
service-connected for residuals, left nephrectomy, evaluated 
as 60 percent disabling.  Citing VAOPGCPREC 2-94, 59 Fed. 
Reg. 27,307 (1994) (holding that a total disability rating 
based on individual unemployability should be considered a 
100 percent disability rating for the purposes of 38 U.S.C.A. 
§ 1114(s)).  The RO assigned an effective date of June 13, 
1994 for the S rate.  The claimant appealed, asserting that 
an earlier effective date for special monthly compensation at 
the S rate is warranted.  

The Board initially notes that the United States Court of 
Appeals for the Federal Circuit has interpreted 38 U.S.C.A. 
§ 5121 as mandating that a surviving spouse may only be 
entitled to accrued benefits if the veteran had a claim 
pending at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision.  Jones 
v. West, 136 F.3d 1296 (Fed.Cir. 1998).  Thus in order for 
the claimant, the veteran's surviving spouse, to be entitled 
to accrued benefits based on special monthly compensation at 
the S rate, the veteran had to have had a outstanding claim 
for special monthly compensation at the S rate at the time of 
his death.  In this case, no such claim is of record, and 
since TDIU was not granted until the Board's June 1999 
decision, it does not appear that the veteran was entitled to 
special monthly compensation at the S rate under an existing 
rating or decision.  38 U.S.C.A. § 5121.  Nevertheless, the 
RO has granted special monthly compensation at the S rate and 
the Board will address the issue accordingly.

As previously noted, the effective date for the award in 
special monthly compensation for the purpose of paying 
accrued benefits is, therefore, limited to February [redacted], 1994, 
that being 2 years prior to the veteran's death.  The payment 
of accrued benefits for any period prior to this date is 
precluded as a matter of law.  See McTighe, 7 Vet. App. at 
30.  Except as provided in 38 C.F.R. § 3.400(o)(2), an award 
of special monthly compensation will be effective date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.401(a)(1) (2000).  

The Board notes that, even assuming that a pending claim for 
special monthly compensation at the S rate existed at the 
time of the veteran's death, and that he was entitled to this 
benefit under an existing rating or decision, the evidence 
does not show that the criteria for special monthly 
compensation at the S rate were met prior to June 13, 1994.  
First, the evidence does not show that the veteran was 
permanently housebound by reason of service-connected 
disability or disabilities prior to June 13, 1994.  See 38 
C.F.R. § 3.350(i)(2) (2000).  In this regard, a VA social and 
industrial survey, dated in June 1993, indicated that 
although the veteran preferred to spend most of his time at 
home, he could ambulate with crutches, and shows that he went 
shopping with his wife.  In addition, as previously stated, 
the veteran was shown to have several severe conditions for 
which service connection has not been granted, to include 
heart disease, coronary artery bypass graft, osteoarthritis 
of thoracic spine, cervical spine, both hands and right 
ankle, and a history of hypertension and myocardial 
infarction.  In summary, there is no medical evidence dated 
prior to June 13, 1994 which shows that the veteran was 
housebound by reason of service-connected disability or 
disabilities.  

As for the criteria under 38 C.F.R. § 3.350(i)(1), prior to 
the Board's June 1999 decision, service connection was in 
effect for a kidney disorder, evaluated as 60 percent 
disabling, and malaria, evaluated as noncompensable.  Given 
the veteran's 60 percent rating for his kidney disorder, the 
criteria for special monthly compensation under 38 U.S.C.A. 
§ 1114(s) are met on the earliest date upon which he is shown 
to have a single service-connected disability rated as 100 
percent (or in this case, its equivalent, per VAOPGCPREC 2-
94).  Here, the Board's June 1999 decision granted service 
connection for a back disorder, and then granted TDIU based 
on this disability.  In Part II of this decision, the Board 
determined that the correct effective date for the veteran's 
TDIU was February [redacted], 1994.  Given the foregoing, the 
criteria for special monthly compensation under 38 U.S.C.A. 
§ 1114(s) were met as of the effective date for TDIU, i.e., 
February [redacted], 1994.  

IV.  Conclusion

The Board acknowledges that it has decided these issues on a 
different basis than did the RO.  When the Board addresses in 
a decision a question that has not been addressed by the RO, 
it must be considered whether the veteran has been given 
adequate notice and opportunity to respond and, if not, 
whether the veteran will be prejudiced thereby.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The Board concludes that 
the claimant has not been prejudiced by the decision herein.
The Board finds that there is simply no legal basis for 
assigning an effective date prior to February [redacted], 1994 for 
accrued purposes for the award of service connection for a 
back disorder, for TDIU, or for special monthly compensation.  
See Shields v. Brown, 8 Vet. App. 346, 349 (1995) (an earlier 
effective date cannot be granted in the absence of statutory 
authority).  Where, as here, the law and not the evidence is 
dispositive, the appeal must be terminated or denied as 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

An effective date of February [redacted], 1994, for a grant of 
service connection for residuals, back injury, with 
degenerative joint disease, lumbar spine, with associated 
disc and sciatic disease at the 60 percent rate, for accrued 
purposes, is granted, subject to controlling regulations 
governing the payment of monetary benefits.  An effective 
date of February [redacted], 1994, for the grant of total disability 
evaluation for compensation purposes based on individual 
unemployability, for purposes of accrued benefits, is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.  An effective date of February 
[redacted], 1994, for the grant of special monthly compensation under 
38 U.S.C. 1114(s), for purposes of accrued benefits, is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.   


		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

 

